Black, J.
This was an action brought by the applies against the appellant for the recovery of the possession of certain personal property. The sufficiency of the evidence to sustain a finding in favor of the appellee is questioned.
In another action brought by one Andrew P. Callqhan against *704Jacob C. Heinz, Frederick; J. Heinz, and Charles Horstmeyer as partners, the property in question had been seized by the sheriff, the appellant in the cause now before us, under a writ of attachment, as the property of the partnership. When so seized the property was in the possession of John E. Deitrich, the appellee, to whom it had been assigned by said Horstmeyer, one of said partners, in trust for the benefit of certain creditors of the firm.
The case at bar is the action of replevin mentioned in Callahan v. Heinz, ante, 359. In that case it was decided by this court that the assignment to the appellee was invalid. Adhering to that decision, we must hold that the evidence was insufficient. The judgment is reversed, and the cause is remanded for a new trial.